UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofthe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 2, 2017 XENON PHARMACEUTICALS INC. (Exact name of Registrant as Specified in Its Charter) Canada 001-36687 98-0661854 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.1 Other Events. Effective January 2, 2017, the board of directors (the “Board”) of Xenon Pharmaceuticals Inc. (the “Company”), acting upon the recommendation of its Nominating and Corporate Governance Committee, approved certain changes to the composition of the Board’s committees. Specifically,Dr. Richard Scheller was appointed to the Board’s Compensation Committee replacing Mr. Michael Tarnow and Ms. Dawn Svoronos was appointed to the Board’s Nominating and Corporate Governance Committee replacing Dr. Mohammad Azab. Following these appointments, the membership on the three standing committees of the Board is as follows: Audit Committee Compensation Committee Nominating and Corporate Governance Committee Frank Holler (Chair) Dr. Mohammad Azab (Chair) Dr. Gary Patou (Chair) Steven Gannon Dr. Gary Patou Michael Tarnow Michael Tarnow Dr. Richard Scheller Dawn Svoronos SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Xenon Pharmaceuticals Inc. Date:January 3, 2017 By: /s/Ian Mortimer Ian Mortimer Chief Financial Officer& Chief Operating Officer
